230 Ga. 94 (1973)
195 S.E.2d 654
HERRINGTON
v.
HERRINGTON et al.
27656.
Supreme Court of Georgia.
Submitted January 8, 1973.
Decided January 23, 1973.
*95 Harold W. Hollingsworth, for appellant.
Lewis & Lewis, Preston B. Lewis, Jr., Harry H. Hunter, for appellees.
JORDAN, Justice.
The trial judge directed a verdict for the defendants and the jury so found on July 19, 1972. The plaintiff filed her notice of appeal "from the directed verdict" on August 15, 1972. The trial judge entered judgment on the directed verdict on November 10, 1972. The judgment, and not the verdict, is the appealable decision. The time for filing a notice of appeal is, subject to exceptions not applicable here, "within 30 days after entry of the appealable decision or judgment." Code Ann. § 6-803 (a). "The proper and timely filing of a notice of appeal is an absolute requirement to confer jurisdiction upon the appellate court." Jordan v. Caldwell, 229 Ga. 343 (191 SE2d 530); Pittman v. State, 229 Ga. 656 (193 SE2d 820).
Appeal dismissed. All the Justices concur.